Title: From James Madison to Edward Thornton, 11 May 1801
From: Madison, James
To: Thornton, Edward


Sir,Department of State 11th May 1801.
I have the honour to transmit herewith by direction of the President copies of certain acts of the Executive authority, bearing date in the years 1794 and 1795. These acts resulted from the circumstances which then existed, and from a just solicitude to maintain the laws and the rights of neutrality within the jurisdiction of the United States. The intervention of other circumstances rendered them for a time less applicable; but a state of things is now restored, in which Ships of war belonging to contending powers, may not improbably be again, at the same time within our waters or on our coasts. It is in fact understood that there are at this moment two such vessels, the one belonging to His Britannic Majesty, the other to the French Republic, lying both in or near Hampton Road in Virginia. It being the determination of the President to adhere in the strictest manner to the principles and precautions applicable to the neutral character of the United States, he makes use of the occasion to remind the resident functionaries from the respective powers, of the scrupulous respect which Naval Commanders owe, and which they will be expected to pay, to the Neutral jurisdiction of the United States, particularly to the rules above referred to, and he relies too much on your disposition to see the harmony between the two Countries guarded against Every incident unfriendly to it, not to be persuaded that you will without delay forward to the Officer of the British Ship in the Chesapeake, the notification and injunctions proper in the case. In the mean time as it is known, that one of the Ships is shortly to sail, and not known but that there may be a like intention in the other, the British and French Consuls at Norfolk will be immediately requested to impress on their respective Commander the serious light in which any irregularity on his part will be viewed by the President. I have the honour to be &c
(signed)   James Madison
 

   
   Tr (PRO: Foreign Office, ser. 5, 32:117–18). Marked “Copy”; in Thornton’s hand. JM’s original letters to Thornton for this period have not been found, but the transcripts the British envoy sent to London are in the Public Record Office.



   
   The enclosures (not found) are specified in Thornton’s 2 June 1801 letter to Hawkesbury (PRO: Foreign Office, ser. 5, 32:111–14) as (1) the order of 18 June 1794 prescribing a twenty-four-hour interval between the departures of hostile vessels in U.S. ports and (2) Edmund Randolph’s 16 Apr. 1795 circular letter to the governors.


